COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF W. M., A                     §               No. 08-18-00046-CV
  CHILD.,
                                                  §                  Appeal from the
                         Appellant.
                                                  §                383rd District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2013DCM7531)

                                                  §
                                            ORDER

                Pending before the Court is Appellant’s motion requesting that the Court allow him
to proceed in forma pauperis. He also asks that we notify the Financial Recovery Division of his
status as a pauper because that entity is attempting to collect $350 from him. It appears the
Financial Recovery Division is attempting to collect $350 from Appellant for costs incurred in the
trial court.   This Court previously determined that Appellant would be allowed to pursue this
appeal without payment of appellate costs. Consequently, Appellant has not been required to pay
filing fees or the costs associated with preparation of the appellate record. Our determination that
Appellant is not required to pay the costs of the appeal does not, however, have any impact on
Appellant’s responsibility to pay the costs incurred in the trial court nor does it suspend the trial
court’s judgment. Accordingly, Appellant’s motion is DENIED.

IT IS SO ORDERED this 9th day of October, 2018.


                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.